Citation Nr: 0523474	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
left shoulder disability, variously diagnosed as tendonitis, 
bursitis, and arthritis, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active service from July 1964 to August 1968, 
and from July 1973 to July 1989.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision the Department of Veterans Affairs (VA) 
Regional office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder disability 
is manifested by forward flexion to 120 degrees, abduction to 
110 degrees, x-ray evidence of minimal degenerative changes, 
and complaints of pain and discomfort.  

2.  The service medical records reveal only a single instance 
of a complaint of right shoulder pain, with normal x-ray 
findings.

3.  The service medical records do not reveal any complaints 
of, or treatment for, a right knee disorder.

4.  The veteran's final service department medical 
examination did not reveal any abnormalities of the upper 
extremities or the right knee.

5.  Post-service medical records show treatment for 
complaints of bilateral knee pain and right shoulder pain 
dating from 1995.  

6.  There is no competent medical evidence linking any 
current right knee disorder or right shoulder disorder to the 
veteran's military service.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a left shoulder disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5099-5019 (2004).  

2.  A right shoulder disorder and right knee disorder were 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in letters dated December 2000 and 
April 2004, in which he was informed of the requirements 
needed to establish his claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help him get relevant evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a several VA 
Compensation and Pension examinations with regard to his 
claim for an increased rating for his service-connected left 
shoulder disorder.  With respect to the veteran's claims for 
service connection, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this regard, the veteran has not been provided a 
VA examination in order to determine whether any right 
shoulder or knee disorder is related to his military service.  
Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in-
service event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is no medical evidence of record showing that the 
veteran had a diagnosis of any right knee or right shoulder 
disability in service or that any claimed disorder may be 
related to any event in service.  Additionally, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Increased Rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection is in effect for the veteran's service-
connected left shoulder disability at a 10 percent disability 
rating.  In October 1996, a VA examination of the veteran was 
conducted.  He complained of left shoulder pain which was 
intermittent and aggravated by work or weather conditions.  
He reported not having problems raising his hands over his 
head.  Physical examination revealed normal strength, but the 
veteran did have tenderness over the shoulder joint and 
rotator cuff.  Range of motion testing was conducted and 
revealed forward flexion to 145 degrees and abduction to 160 
degrees.  X-ray examination revealed no abnormalities or 
degenerative changes.  

In May 2000, another VA examination of the veteran was 
conducted.  The veteran reported being right handed and no 
significant clinical changes were noted since the 1996 
examination.  He reported having bilateral shoulder pain 
which he treated with Motrin.  Physical examination of the 
left shoulder revealed normal strength and no deformity.  The 
veteran did have diffuse anterior rotator cuff tenderness.  
Range of motion testing revealed forward flexion to 120 
degrees and abduction to 110 degrees.  X-ray examination 
revealed minimal degenerative changes of the 
acromioclavicular (AC) joint.  The diagnosis was degenerative 
joint disease of the left shoulder.

In May 2004, the most recent VA examination of the veteran's 
left shoulder was conducted.  The veteran reported having 
difficulty with overhead and abduction maneuvers.  Physical 
examination revealed intact sensation and full motor strength 
of the left upper extremity.  Range of motion testing 
revealed active forward flexion to 140 degrees and passive 
forward flexion to 155 degrees.  There was no tenderness of 
the AC joint.  X-ray examination revealed minimal 
degenerative changes of the AC joint. 

The veteran's left shoulder is currently rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5019.  When a disability is encountered 
that is not listed in the rating schedule it is permissible 
to rate under a closely related disease or injury in which 
the functions affected, the anatomical location and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  When an unlisted residual condition is encountered 
which requires an analogous rating, the first two digits of 
the diagnostic code present that part of the rating schedule 
most closely identifying the bodily part or system involved, 
with a "99" assigned as the last two digits representing 
all unlisted conditions.  38 C.F.R. § 4.27 (2004).  

The veteran's service-connected left shoulder disability was 
initially diagnosed as left shoulder tendonitis.  There is no 
diagnostic code for shoulder tendonitis.  However, the 
diagnostic code for bursitis instructs to rate the disability 
on limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5019.  

Degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  Normal range of motion for the shoulder is 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2004).  Limitation of motion of the shoulder is rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  The veteran is right-handed; accordingly, his left 
shoulder is his minor shoulder.  Under Diagnostic Code 5201, 
limitation of motion of the minor extremity to the shoulder 
level or to midway between the side and shoulder level 
warrants a 20 percent evaluation; a 30 percent evaluation is 
warranted when motion is limited to 25 degrees from the side.  
Id.  In this case, the medical evidence of record does not 
show the veteran's left shoulder range of motion is limited 
to the shoulder level or below.  Accordingly, a rating under 
limitation of motion of the left shoulder would not result in 
a compensable disability rating.  

Nevertheless, when degenerative arthritis has been 
established by x-ray evidence and when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.   


In light of the veteran's complaints of pain experienced in 
his left shoulder, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness 
has been considered.  However, there is no evidence that the 
pain causes disuse atrophy or additional incoordination on 
use.  The veteran reported shoulder pain with weakness, but 
no weakness or functional impairment was noted on 
examination.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2004) do not provide a basis for an evaluation in 
excess of that currently assigned.  See also DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation 
in this case is not inadequate.  A rating in excess of that 
currently assigned is provided for certain manifestations of 
the service-connected left shoulder disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to this service-connected disability and 
there are few, if any, medical records showing treatment 
since his separation from service.  Accordingly, the RO's 
decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular evaluation was 
correct.

In conclusion, the preponderance of the evidence is against 
the claim for a disability evaluation in excess of 10 percent 
for the service-connected left shoulder disorder, and 
therefore, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims entitlement to service connection for a 
right knee and right shoulder disorder during service.  He 
claims that he had symptoms of right knee and right shoulder 
pain during service and that he treated them with over-the-
counter pain medication but did not seek medical treatment 
for these complaints.  The service medical records do reveal 
several instances where the veteran sought treatment for 
complaints of left knee pain.  However, there is no evidence 
in the service medical records that the veteran ever had 
complaints of, or treatment for, right knee pain during 
service.  A single service medical records dated in September 
1974 reveals that the veteran had complaints of right 
shoulder pain for one day.  An x-ray examination was 
conducted and revealed no significant abnormality.  In 
February 1989, the separation examination of the veteran the 
upper extremities were normal on clinical examination, with 
no abnormalities noted by the examining physician.  
Evaluation of the lower extremities was abnormal for "some 
crepitus on passive range of motion, left knee."  No 
abnormality of the right knee was reported.  On the 
accompanying report of medical history the veteran did not 
report having any shoulder or knee symptoms.  

Subsequent to service discharge, private medical records 
dated in July 1995 reveal that the veteran had complaints of 
right shoulder and bilateral knee pain.  A right shoulder and 
right knee disorder were not diagnosed.  A September 1996 
record reveals continued complaints of bilateral knee pain.  
A diagnosis of a right knee disorder was not provided.  A 
July 1997 treatment record reveals that the veteran was 
treated for complaints of right knee pain after he recently 
injured the knee.  The diagnosis was "possibly some 
chondromalacia versus meniscus inflammation."

The preponderance of the evidence is against the veteran's 
claims for service connection for a right knee disorder and a 
right shoulder disorder.  Although the service medical 
records show a single instance of complaints of right 
shoulder pain.  There is no evidence in the service medical 
records that a right knee or right shoulder disorder was 
diagnosed.  On separation examination the veteran's right 
knee and right shoulder were normal.  Subsequent to service 
discharge, the veteran sought treatment for right shoulder 
and right knee pain; however, any disorder that is the result 
of such pain has not been shown by the medical evidence to be 
related to the veteran's military service.  Accordingly, 
service connection for a right knee disorder and a right 
shoulder disorder must be denied.  

The veteran's statements are competent to establish the 
occurrence of an injury.  Nevertheless, his statements are 
not competent evidence to establish the etiology of his 
current complaints.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current complaints are the result of 
his military service, or any incident therein.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current right shoulder and 
right knee complaints to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of this disorder is 
approximately 8 years after his period of service had ended.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  As there 
is no evidence which provides the required nexus between 
military service and the current right shoulder and right 
knee complaints of pain, service connection for these 
disorders is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for a 
right shoulder and right knee disorder, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for the service-connected left shoulder 
disorder is denied.  

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


